Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

By the amendment filed December 23, 2021, claims 1-11 are pending in this application and are examined herein.

Objection
In line 2 of each of claims 4-11, “insert” is clearly meant to read “inert” and will be treated as such for purposes of examination.  Appropriate correction is required.

Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	a) In line 3 of claim 2 as amended, “the copper melt” lacks proper antecedent basis.
	b) At the end of claim 2, it is unclear what is meant by “enhance a gas/solid contact surface”.  First, no solid surface is apparent in either claim 1 or 2 at this point in the claimed process.  Further, the meaning of to “enhance” such a surface is uncertain, 

				Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen et al. (US 2015/0038741) in view of Ishida et al. (U.S. Patent 5,308,379) and further in view of CN 106311788. [Note: A translation of CN ‘788 has been obtained from Espacenet, is attached to this Office Action and will be referred to herein].
Pedersen discloses producing a gas comprising carbon monoxide from carbon dioxide in a solid oxide electrolysis cell, or SOEC.  In an embodiment disclosed at para [0033] of Pedersen, the gas comprises 99.7% CO and 0.3% CO2, i.e. within the scope of claims 4-7 and containing an amount of CO within the scope of claims 3 and 8-11.  Pedersen does not inject such a gas into molten metallic copper as required by the instant claims.
Both Ishida and CN ‘788 indicate it was known in the art, at the time of filing of the present invention, to reduce the oxygen content of molten copper by blowing a gas such as carbon monoxide into the molten copper.  See, for instance, Ishida col. 3, ll. 35-68, or para. [0016] of the translation of CN ‘788.  In addition, CN ‘788 indicates that the 
Given the conventionality of reducing oxygen content in molten copper by blowing CO gas into the molten copper (as exemplified by Ishida et al. or CN ‘788), it would have been obvious for one of ordinary skill in the art, having produced such a gas in a manner as disclosed by Pedersen et al., to use that gas to purify a molten copper composition.

			Response to Arguments
Applicant’s response to the prior rejections of the claims, set forth in pp. 5-8 of the paper filed December 23, 2021, have been fully considered.  As all of the pending rejections supra rely on art not set forth in any of the prior rejections (with respect to 35 USC 103) or set forth different bases for indefiniteness than any of the prior rejections (with respect to 35 USC 112), applicant’s arguments are considered moot at this time.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	February 22, 2022